Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In response to an Office action mailed on 06/14/2021 (“06-14-21 OA”), the Applicant substantively amended claims 1, 7, 9, 10, 12, 14, 17 and 23, canceled claim 11, canceled withdrawn claims 25-30 and added new claims 31-36 on 09/14/2021 ("09-14-21 Response”).
The Applicant amended the title in the 09-14-21 Response. 
Currently, claims 1-10, 12-24 and 31-36 are pending.   

Response to Arguments
Applicant’s amendments to the title have overcome the objection to the Specification as set forth on page 2 under line item number 1 of the 06-14-21 OA.
Applicant’s amendments to claims 9, 11 and 12 have overcome the objection to the drawings as set forth starting on page 2 under line item number 2 of the 06-14-21 OA.
With respect to the 35 U.S.C. 112(a) rejection of claims 17-24 set forth starting on page 5 under line item number 3 of the 06-14-21 OA, the Applicant's arguments made on page 9 and 10 of the 09-14-21 Response is not persuasive.
	The Applicant argues that "The Applicant respectfully submits that one skilled in the art would recognize at least the disclosed pad (e.g., 130 and 150 in FIG. 1 of the application as filed) as sufficient structure to at least support 'means for connection', as claimed. Likewise, one skilled in the art would recognize at least the disclosed traces 
With respect to the 35 U.S.C. 112(b) rejection of claims 17-24 set forth starting on page 5 under line item number 4 of the 06-14-21 OA, the Applicant's raised similar arguments that were made in traversing the 35 U.S.C. 112(a) rejection of claims 17-24 set forth starting on page 5 under line item number 3 of the 06-14-21 OA.  Because the Applicant's arguments made against the 35 U.S.C. 112(a) rejection were found to be unpersuasive above, the Applicant's arguments against the 35 U.S.C. 35 U.S.C. 112(a) rejection of claims 17-24 are also found to be unpersuasive.  
Applicant's amendments to the independent claims 1 and 17 have overcome the prior-art rejections based on Kim set forth starting on page 8 under line item numbers 5 and 6 of the 06-14-21 OA. Nevertheless, the substantive amendments to the independent claims 1 and 17 necessitated new grounds of rejection under 35 U.S.C. 103 for the independent claims 1 and 17, infra. 
Applicant's amendments to the independent claims 1 and 17 have overcome the prior-art rejections based on Jomaa set forth starting on page 18 under line item numbers 7 and 8 of the 06-14-21 OA.
Applicant's amendments to the independent claim 9 have overcome the prior-art rejections based on Bang set forth starting on page 27 under line item numbers 9 and 10 of the 06-14-21 OA.
Substantive amendments to the independent claims 1, 9 and 17 as well new claims 31-36 required further consideration and search. New grounds of rejection are provided below.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Fig. 3 of the instant application is provided to support the objection below:

    PNG
    media_image1.png
    331
    643
    media_image1.png
    Greyscale


	Fig. 3 shows a plurality of pads 350 proximate to a second side 325 of a substrate 310 couple to a plurality of vias 330, but the amended claims recites, among 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 9, 10, 12-16 and 34-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	Independent claim 9 fails to comply with the written description requirement, because an amended feature of "a plurality of pads proximate to the first side of the substrate coupled to the plurality of vias" is not supported by the original disclosure. For example, Fig. 3 shows a plurality of pads 35 that are proximate to the second side of the substrate coupled to the plurality of vias 330 instead. 
	Claim 10, 12-16 and 34-36 are rejected, because they depend from the rejected independent claim 9. 


CLAIM INTERPRETATION (invoking 35 U.S.C. §112(f)) of "means for connection" and "means for signal routing"

The independent claim 17 recites "means for connection" and "means for signal routing" without reciting sufficient {underlined for emphasis} structure of "means" to perform the respective recited function.
Because the limitations above are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. However, the specification does not appear to make it clear what the corresponding structure(s) of "means for 

Claims 17-24 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph as failing to comply with the written description requirement, because the claim contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed.
	Independent claim 17 fails to comply with the written description requirement, because claim 17 recites “means for connection" and "means for signal routing" without having adequate support for corresponding structure(s) in the specification as these claim limitations invoke interpretation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (see Claim Interpretation above as set forth in this Office action). Thus, the claim 17 cannot import an example from the specification to ascertain corresponding structure(s) that provide the underlying claimed "means for connection" and "means for signal routing.” As such, claim 17 recites function of the "for connection" and "for signal routing" that have no limits and covers every conceivable means for achieving the stated function.  Accordingly, the disclosure is not commensurate with the scope of the claims.
.
 
Claims 17-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Here, the independent claim 17 is indefinite, because "means for connection" and "means for signal routing" each invokes 35 U.S.C. 112(f) (see Claim Interpretation above). It is unclear what the corresponding structure(s) are for "means for connection" and "means for signal routing" (see Claim Interpretation above).  One cannot import limitations of specific examples from the specification into the claims. The written description fails to disclose corresponding structure, material, or acts for forming the entire claimed function and to clearly link the structure, material, or acts to the entire claimed function.  That is, one of ordinary skill in the art would not be able to determine its structural or functional equivalence of "means for connection" and "means for signal routing" Without being able to determine this, how would one of ordinary skill in the art have the requisite notice that to infringe on the claim? 
Claims 18-24 are indefinite, because they depend from the indefinite claim 17. 

In order to successfully traverse the 35 U.S.C. 112(b) rejections above, the Applicant may:
(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f);

(c) Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a));
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181. 




A. Prior-art rejections based on Kim
Claim Rejections - 35 USC § 1031

Claims 1, 5-8, 17, 21-24 and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (previously-cited Pub. No. US 2014/0247573 A1 to Kim et al.).
Fig. 4D of Kim has been annotated provided to support the rejections below:
[AltContent: arrow][AltContent: textbox (S1)][AltContent: arrow][AltContent: textbox (BP)]
    PNG
    media_image2.png
    496
    487
    media_image2.png
    Greyscale


Regarding independent claim 1, Kim teaches an integrated circuit (IC) package (see Fig. 4D for example) comprising:
a substrate 300 (para [0057] - "package substrate 300");
S1 (side interfacing solder resist layer 308)  of the substrate 300;
a plurality of traces 302, 302 on the first side S1 of the substrate 300, at least one 302 of the plurality of traces 302, 302 located between two of the plurality of pads 306, 310; and
a dielectric layer 308 (para [0057] - "solder resist layer 308". The solder resist layer 308 is more likely than not an electrical insulator or a dielectric, because it were a conductor, the traces and pads on the substrate 300 will not work as intended as electrical conductors as they would short out without being electrically insulated from each other.) on the first side S1 of the substrate 300, wherein the dielectric layer 308 completely covers the plurality of traces and partially covers the plurality of pads 306, 310 such that a portion of each of the plurality of pads 306, 310 is exposed (para [0058] - "As shown in stage 3, some or all of the pads (e.g., via pad 306 are now at least partially exposed and no longer covered with the solder resist layer 308 (at least partially free of the solder resist layer 308)."; para [0061] - "The testing pad 310 is at least partially exposed and is not covered by the solder resist layer 308 (at least partially free of the solder resist layer 308."),
wherein the plurality of pads 306, 310 and the plurality of traces 302, 302 are substantially coplanar on the first side S1 of the substrate 300. 
Kim does not disclose "wherein the plurality of pads has a greater height than the plurality of traces."
Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Court held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (see MPEP 2144.04).
	Here, the only different between Kim and claim 1 is a relative difference in height between the plurality of pads and the plurality of traces without particular or specific difference in height.  For instance, a few nanometer difference in height between the plurality of pads and plurality of traces would amount the relative heights being different.  With the variability in semiconductor processing, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that the height of the plurality of pads could be slightly greater than the height of the plurality of traces by a few nanometers. Since the only difference between the Kim and the claimed IC package is a relative dimension of the plurality of pads having a greater height than the plurality of pads without specifying an actual difference in height, the Court would be more likely than not hold that the claimed IC package is not patentably distinct from the IC package taught by Kim.  
Regarding claim 5, Kim teaches a bump pad BP on the first side S1 of the substrate 300, wherein the dielectric layer 308 partially covers the bump pad BP such that a surface of the bump pad BP is exposed and wherein the surface of the bump pad BP is below a first surface of the dielectric layer 308 opposite the substrate 300 (Plan view shown in Fig. 4D shows that the testing pads have the same shape and depth.  
	Regarding claim 6, Kim teaches each of the plurality of traces that is spaced apart from another of the plurality of traces by a width of approximately less than 100 microns (para [0039] - "In some implementations, fine pitch traces are traces that have a pitch that is 100 microns (µm) or less..).
 "In the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)" (quoting MPEP 2144.05.I.).  
Since the 100 microns or less overlaps with the claimed range of "less than 10 microns," a prima facie case of obviousness exist. The burden shifts to the Applicant to show that the claimed range provides unexpected result that is difference in kind and not difference in degree. See In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Kim does not specify the width of each trace, so Kim does not teach "each of the plurality of traces has a width of approximately less than 10 microns (µm)."
	However, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Court held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (see MPEP 2144.04).

	Regarding claim 7, Kim does not teach a center to center distance between each of the plurality of pads is approximately less than 90 microns with two traces escape. 
	However, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Court held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (see MPEP 2144.04).
	Since the only difference between the claimed IC package and the IC package taught by Kim is a relative dimension of a center to center distance between each of the plurality of pads is approximately less than 90 microns with two traces escape, the Court would be more likely than not hold that the claimed IC package is not patentably distinct from the IC package taught by Kim.  Moreover, before the effective filing date of 
Regarding claim 8, Kim teaches the IC package that is incorporated into a device selected from the group consisting of a music player, a video player, an entertainment unit, a navigation device, a communications device, a mobile device, a mobile phone, a smartphone, a personal digital assistant, a fixed location terminal, a tablet computer, a computer, a wearable device, a laptop computer, a server, and a device in an automotive vehicle (para [0074] - " Other electronic devices may also feature the IC 700 including, but not limited to, mobile devices, hand-held personal communication systems (PCS) units, portable data units such as personal digital assistants, GPS enabled devices, navigation devices, set top boxes, music players, video players, entertainment units, fixed location data units such as meter reading equipment, communications devices, smartphones, tablet computers or any other device that stores or retrieves data or computer instructions, or any combination thereof.").

Regarding independent claim 17, Kim teaches an integrated circuit (IC) package (see Fig. 4D for example) comprising:
a substrate 300 (para [0057] - "package substrate 300");
S1 (side interfacing solder resist layer 308) a plurality of pads (Fig. 4D shows other pads besides 306 and 310) of the substrate 300;
means for signal routing 302, 302 on the first side S1 of the substrate 300, at least two of the means for signal routing 302, 302 located between two of means for connection 306, 310; and
a dielectric layer 308 (para [0057] - "solder resist layer 308". The solder resist layer 308 is more likely than not an electrical insulator or a dielectric, because it were a conductor, the traces and pads on the substrate 300 will not work as intended as electrical conductors as they would short out without being electrically insulated from each other.) on the first side S1 of the substrate 300, wherein the dielectric layer 308 completely covers the means for signal routing 302, 302 and partially covers the means for connection 306, 310 such that a portion of each of the means for connection 306, 310 is exposed (para [0058] - "As shown in stage 3, some or all of the pads (e.g., via pad 306 are now at least partially exposed and no longer covered with the solder resist layer 308 (at least partially free of the solder resist layer 308)."; para [0061] - "The testing pad 310 is at least partially exposed and is not covered by the solder resist layer 308 (at least partially free of the solder resist layer 308."),
wherein the plurality of pads 306, 310 and the plurality of traces 302, 302 are substantially coplanar on the first side S1 of the substrate 300. 

However, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Court held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (see MPEP 2144.04).
	Here, the only different between Kim and claim 17 is a relative difference in height between the plurality of pads and the plurality of traces without particular or specific difference in height.  For instance, a few nanometer difference in height between the plurality of pads and plurality of traces would amount the relative heights being different.  With the variability in semiconductor processing, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that the height of the plurality of pads could be slightly greater than the height of the plurality of traces by a few nanometers. Since the only difference between the Kim and the claimed IC package is a relative dimension of the plurality of pads having a greater height than the plurality of pads without specifying an actual difference in height, the Court would be more likely than not hold that the claimed IC package is not patentably distinct from the IC package taught by Kim.  
Regarding claim 21, Kim teaches a bump pad BP on the first side S1 of the substrate 300, wherein the dielectric layer 308 partially covers the bump pad BP such that a surface of the bump pad BP is exposed and wherein the surface of the bump pad BP is below a first surface of the dielectric layer 308 opposite the substrate 300 (Plan view shown in Fig. 4D shows that the testing pads have the same shape and depth.  That is, they are repeating symmetric units. So, the testing pads have the same structural characteristics when compared to each other.).
	Regarding claim 22, Kim teaches each of the means for signal routing that is spaced apart from another of the means for signal routing by a width of approximately less than 100 microns (para [0039] - "In some implementations, fine pitch traces are traces that have a pitch that is 100 microns (µm) or less..).
 "In the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)" (quoting MPEP 2144.05.I.).  
Since the 100 microns or less overlaps with the claimed range of "less than 10 microns," a prima facie case of obviousness exist. The burden shifts to the Applicant to show that the claimed range provides unexpected result that is difference in kind and not difference in degree. See In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Kim does not specify the width of each trace, so Kim does not teach "each of the means for signal routing has a width of approximately less than 10 microns (µm)."
	However, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Court held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative 
	Since the only difference between the claimed IC package and the IC package taught by Kim is a relative dimension of the means for signal routing having a width less than 10 microns, the Court would be more likely than not hold that the claimed IC package is not patentably distinct from the IC package taught by Kim.  Moreover, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art modify the IC package such that width of each means for signal routing is less than 10 microns with a reasonable expectation of providing an IC package that is further miniaturized as the one of ordinary skill in the semiconductor art is incentivized to make adjustments to size to fit an intended purpose of making device smaller as market forces demand that the device scale down with Moore's Law.  
	Regarding claim 23, Kim does not teach a center to center distance between each of the means for connection is approximately less than 90 microns with two traces escape. 
	However, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Court held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (see MPEP 2144.04).
	Since the only difference between the claimed IC package and the IC package taught by Kim is a relative dimension of a center to center distance between each of the 
Regarding claim 24, Kim teaches the IC package that is incorporated into a device selected from the group consisting of a music player, a video player, an entertainment unit, a navigation device, a communications device, a mobile device, a mobile phone, a smartphone, a personal digital assistant, a fixed location terminal, a tablet computer, a computer, a wearable device, a laptop computer, a server, and a device in an automotive vehicle (para [0074] - " Other electronic devices may also feature the IC 700 including, but not limited to, mobile devices, hand-held personal communication systems (PCS) units, portable data units such as personal digital assistants, GPS enabled devices, navigation devices, set top boxes, music players, video players, entertainment units, fixed location data units such as meter reading equipment, communications devices, smartphones, tablet computers or any other device that stores or retrieves data or computer instructions, or any combination thereof.").
Regarding claim 31, Kim teaches each of the plurality of pads 306, 310 that has a substantially uniform width (see Fig. 4D).
Regarding claim 32, Kim teaches each of the plurality of pads 306, 310 that has a width that is greater than the width of each of the plurality of traces 302, 302 (see Fig. 4D; para [0012] - "According to one aspect, the testing pad has a width that is larger than the width of the trace to which the testing pad is coupled to.").
Regarding claim 33, Kim teaches each of the plurality of traces 302, 302 that is space apart from another of the plurality of traces 302, 302 by a width of less than 100 microns (para [0048] - "As shown in FIG. 3A, a package substrate 300 includes several traces (e.g., traces, 302-304)...The traces are fine pitch traces that have a pitch of 100 microns (µm) or less. In some implementations, a pitch defines a center to center distance between two neighboring traces."), which overlaps with the claimed "a width of approximately 10 microns (µm)".
	Kim teaches each of the plurality of traces that is spaced apart from another of the plurality of traces by a width of approximately less than 100 microns (para [0039] - "In some implementations, fine pitch traces are traces that have a pitch that is 100 microns (µm) or less..).
 "In the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)" (quoting MPEP 2144.05.I.).  
Since the 100 microns or less overlaps with the claimed range of "less than 10 microns," a prima facie case of obviousness exist. The burden shifts to the Applicant to In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Kim does not specify the width of each trace, so Kim does not teach "each of the plurality of traces has a width of approximately less than 8 microns (µm)."
	However, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Court held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (see MPEP 2144.04).
	Since the only difference between the claimed IC package and the IC package taught by Kim is a relative dimension of the trace having a width less than 8 microns, the Court would be more likely than not hold that the claimed IC package is not patentably distinct from the IC package taught by Kim.  Moreover, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art modify the IC package such that width of each trace is less than 8 microns with a reasonable expectation of providing an IC package that is further miniaturized as the one of ordinary skill in the semiconductor art is incentivized to make adjustments to size to fit an intended purpose of making device smaller as market forces demand that the device scale down with Moore's Law.  

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 2 is objected to, but would be allowable if (i) its base claim 1 is amended to include all of the limitations of claim 2 or (ii) claim 2 is rewritten in independent form to include all of the limitations of its base claim 1.
Claims 3 and 4 are objected to, but would be allowable, because they depend from the objected to, but allowable claim 2. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JUNG whose telephone number is (408) 918-7554.  The examiner can normally be reached on 8:30 A.M. to 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano, can be reached on (571) 272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL JUNG/
Primary Examiner, Art Unit 2895
22 November 2021






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.